      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                              Panama City Division

MUSTAFA A. HAMMAD, M.D.,

      Plaintiff,

vs.                                            CASE NO. 17-cv-00288-RH-GRJ

ALEX M. AZAR II, in his capacity
as Acting Secretary of the United States
Department of Health and Human
Services,

      Defendant.
____________________________/

                   PLAINTIFF’S OBJECTION TO MAGISTRATE’S
                       REPORT AND RECOMMENDATION

      COMES NOW Plaintiff, Mustafa A. Hammad, pursuant to Rule 72(a) of the Federal

Rules of Civil Procedure and objects to the Magistrate Judge’s January 15, 2021 Report

and Recommendation [D.E. #32], and as grounds states:

      On January 15, 2021, United States Magistrate Gary R. Jones entered his Report

and Recommendation (“R & R”) affirming the decision of the Medicare Appeals Council

(“MAC” or “Council”) that reversed the Administrative Law Judge’s decision finding the

Medicare Zone Program Integrity Contractor’s employed invalid statistical sampling

methodology.

I.    BACKGROUND

      In June 2009, SafeGuard, a Medicare Zone Program Integrity Contractor,

conducted an announced audit of Dr. Hammad’s offices. R. 01369. Three years later, on



                                           1
      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 2 of 11




June 29, 2012, Dr. Hammad was informed by letter that SafeGuard had concluded that

100 percent of the 811 claims for all 1,215 services for the 50 selected beneficiaries were

paid in error (resulting in $122,869.89 in claimed overpayments for the 50 selected

beneficiaries), and that it had extrapolated its results to the entire universe of claims for

the three year period running from January 1, 2006 through December 31, 2008

(comprising 1,316 beneficiaries), resulting in an asserted overpayment of $1,203,244.00.

R. 01369-70, 00552-53. On July 25, 2012, the Medicare Administrative Contractor, First

Coast Service Options, Inc. (“FCSO”), demanded repayment of $1,203,244.00. R. 00560.

       Dr. Hammad disagreed with SafeGuard’s determinations, asserted each of the

services provided to the 50 beneficiaries was medically necessary and properly

reimbursed, and requested reconsideration of SafeGuard’s determinations. R. 00556. On

redetermination, FCSO issued a partially favorable ruling, allowing coverage on many

claims previously rejected by SafeGuard. R. 00542-45, 00441-536.

       In December 2012, Dr. Hammad, continuing to maintain the propriety of the

services he provided and the Medicare reimbursements, requested reconsideration by the

Qualified Independent Contractor (“QIC”) of the unfavorable portions of the

redetermination decision, and provided additional records for support. See R. 00700. Dr.

Hammad also challenged the extrapolation based on FCSO’s failure to provide requisite

documentation to support the sampling and extrapolation methodology. R. 01350-72.

       On February 15, 2013, the QIC, Q2 Administrators, LLC, (“Q2A”) issued a

partially favorable determination, allowing coverage for many additional claims. R.

01268-1348. At this point, almost half of the claims initially deemed improper by


                                               2
      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 3 of 11




SafeGuard had been found to be proper and compensable by Medicare. R. 01130-78. The

QIC, without affording Dr. Hammad an opportunity to analyze or challenge the

methodology, concluded the statistical sampling and extrapolation was permissible. R.

01166-71.

       On April 10, 2013, Dr. Hammad requested review before an Administrative Law

Judge (“ALJ”), (1) challenging all the unfavorable claims determinations, and (2)

asserting “that the statistical sampling and extrapolation performed by the Medicare

Administrative Contractor was flawed and does not correctly reflect the amount of

overpayment, if any.” R. 01123.

       On April 27, 2017, ALJ Richard S. Bush issued a partially favorable decision.

The ALJ overruled the vast majority of the Medicare contractors’ unfavorable coverage

decisions, R. 00250-418, and rejected the extrapolated demand for overpayment finding

the statistical sampling and extrapolation calculations were invalid, R. 00249-50. While

the exact reimbursement of some (13) of the claims could not be determined at the time

of the 2016 hearing, the ALJ, based on expert testimony, estimated Dr. Hammad’s total

liability for individually adjudicated claims was approximately $15,500.00. R. 00418.

       On June 23, 2017, CMS submitted a referral memorandum requesting the

Medicare Appeals Council review the ALJ’s decision. R. 00049-76.

       On September 20, 2017, the MAC issued its decision on “own-motion” review.

Most basically, the Council concluded “that the statistical sampling and overpayment

extrapolation are consistent with the applicable manual guidelines, and that [Dr.

Hammad] has not established that the statistical sampling is invalid.” R. 00005.


                                            3
      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 4 of 11




       On November 20, 2017, pursuant to 42 U.S.C. § 1395ff(b) and 42 C.F.R. §

405.1136, Dr. Hammad sought review of the MAC decision in this Court by way of a

Complaint Seeking Judicial Review of Decision of the Medicare Appeals Council [D.E.

#1]. Cross-motions for judgment on the pleadings and related briefs were submitted by

the parties between August and November 2018 [D.E. # 16, # 19 (renumbered as D.E. #

23, # 24, respectively), and # 20].

       On January 15, 2021, Magistrate Jones issued his R & R and recommended the

MAC’s decision be affirmed. R & R. at 2. Most basically, the Magistrate concluded

there was no showing “that the Council erred as a matter of law in concluding that

Safeguard was not bound by the statistical resources identified in the MPIM [Medicare

Program Integrity Manual] in performing its overpayment extrapolation.” R & R at 21.

More specifically, the Magistrate concluded that “[w]hile other sampling units are

contemplated in the guidelines and may be preferred [by Plaintiff’s statistical expert], on

this record the Court cannot conclude that the Council erred as a matter of law in

accepting SafeGuard’s approach as reasonable, in view of its assessment that the large

number of procedure codes made a different approach impractical. Safeguard’s approach

is plainly authorized under the MPIM.” R & R at 24. Finally, the Magistrate found that

the MAC reasonably concluded that Plaintiff did not establish that the extrapolation was

invalid because the distribution of average overpayments was not normally distributed. R

& R at 25-26. Plaintiff objects to each of these findings by the Magistrate.




                                             4
       Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 5 of 11




II.    STANDARD OF REVIEW

       Pursuant to Rule 72(b) of the Federal Rules of Civil Procedure, “The district judge

... shall make a de novo determination upon the record, or after additional evidence, of

any portion of the magistrate judge’s disposition to which specific written objection has

been made in accordance with this rule.” The district judge may then “accept, reject, or

modify the recommended decision, receive further evidence, or recommit the matter to

the magistrate judge with instructions.” Id. Portions of the report and recommendation

that are not specifically objected to are subject to the clear error standard. The identical

requirements are set forth in 28 U.S.C. § 636(b)(1).

III.   DISCUSSION

       A.     The Magistrate erred in finding that there was no showing the MAC
              erred as a matter of law when the MAC concluded SafeGuard was
              not bound by the statistical resources identified in the MPIM in
              performing its overpayment extrapolation.

       The Magistrate erred as a matter of law by concluding that Medicare contractors

need not follow the prevailing laws and assumptions of probability and statistics when

imposing extrapolated overpayment assessments based on a review of a sample of claims.

       While statistical experts might disagree as to applicable law and assumptions of

probability and statistical theory, there can be no serious argument that due process and

relevant laws and regulations require that “sample adjudication” for overpayment

demands must be conducted in accord with the assumptions of probability and statistical

theory – whatever they are determined to be through statistical evidence.




                                              5
      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 6 of 11




       As discussed in the briefing below, CMS’s own position, inherited from its

predecessor agency, the Health Care Finance Administration (“HCFA”), is that statistical

sampling and projection is only permissible, and only comports with due process, when it

involves “a statistically valid sample,” employs “statistically valid methods,” and results

“in a statistically accurate estimate of the total amount the provider had been overpaid.”

HCFA Ruling 86-1, at 2.

       The Medicare Program Integrity Manual, upon which CMS relies, itself seeks to

“ensure that a statistically valid sample is drawn and that statistically valid methods are

used to project an overpayment,” MPIM § 3.10.1.1, thus it requires CMS contractors to

employ the services of a professional statistician, who, at a minimum, has an

understanding of the ten texts set out in section 3.10.10, in order “to ensure that a

statistically valid sample is drawn and that statistically valid methods for projecting

overpayments are followed,” MPIM § 3.10.1.5, and requires them to use “the correct

formulas for estimation,” MPIM § 3.10.2.

       These agency directives themselves make clear that “sample adjudication” must

follow the laws and assumptions of probability and statistical theory. Otherwise, the

requirements to use a statistically valid sample and statistically valid methods become

meaningless.

       To the extent these agency directives can be read any other way, constitutional due

process provides an independent requirement that “sample adjudication” must follow the

laws and assumptions of probability and statistical theory. In the seminal case addressing

the issue, the D.C. Circuit recognized that “sample adjudication” must involve “a


                                              6
      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 7 of 11




randomly selected and statistically significant number of sample claims,” that

extrapolation can only be made from “a representative sample” that “is statistically

significant,” and that a provider must be allowed to “challenge the statistical validity of

both the sample and the extrapolation.” County Home Health Service, 931 F.2d at 916,

921-22. The D.C. Circuit’s recognition that both the sample and the extrapolation must be

statistically valid is nothing short of a statement that sampling and extrapolation must

follow the laws and assumptions of probability and statistical theory.

       Finally, Congress, through the Medicare Prescription Drug, Improvement, and

Modernization Act of 2003, P.L. 108-173, 117 Stat. 2066, § 935 (Dec. 8, 2003) (codified

at 42 U.S.C. § 1395ddd), has imposed a statutory requirement that any extrapolated

overpayment demand be premised on a statistically valid random sample and employ

statistically valid methodology. Section 1395ddd prohibits use of extrapolation to

calculate overpayments unless the “Secretary determines—(A) there is a sustained or

high level of payment error; or (B) documented educational intervention has failed to

correct the payment error.” 42 U.S.C. §1395ddd(f)(3). Congress further amended the

Notes to section 1395ddd, directing that section 1395ddd(f)(3) “shall apply to statistically

valid random samples initiated after the date that is 1 year after the date of the enactment

of this Act.” P.L. 108-173, 117 Stat. 2066, § 935 (emphasis added). As such, in 2003,

Congress limited the circumstances in which “extrapolation” could be used to project

overpayments, and Congress imposed a requirement that “extrapolation” could only be

used with statistically valid random samples. Congress’s use of the term “extrapolation”

and its limitation on its use to “statistically valid random samples” represent Congress’s


                                              7
      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 8 of 11




clear dictate that CMS follow the laws and assumptions of probability and statistical

theory. Otherwise, Congress’s limitations would be meaningless. To the extent CMS

regulations and guidelines do not requiring sample adjudication to follow the laws and

assumptions of probability and statistical theory, such agency regulations and guidelines

are invalid, outside the range of permissible interpretations, and subject to no deference

under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837

(1984).

       In sum, the weight of legal authority, presented to the Magistrate, demonstrates

that statistical texts demonstrating acceptable sampling and extrapolation methodology,

especially those identified in the MPIM itself, must be followed, and the Magistrate erred

in stating, “Plaintiff points to no authority holding that sampling methodology must

conform to the texts identified in the MPIM resources section,” R & R at 20. Contrary to

the Magistrate’s conclusion, “the Council erred as a matter of law in concluding that

SafeGuard was not bound by the statistical resources identified in the MPIM in

performing its overpayment extrapolation.” Id. at 21.

       B.     The Magistrate erred in upholding the Council’s determination that
              SafeGuard’s statistical approach was lawful, reasonable, or authorized.

       Dr. Hammad presented the uncontroverted testimony and evidence from his expert

to establish SafeGuard used an incorrect formula for extrapolation. Specifically,

Plaintiff’s expert established by record evidence that (1) a prerequisite for application of

the estimation formula SafeGuard used in this case – namely, 1,316{Stra.Avg.OP –

t.2,dfStd. Error of Strat.Avg. OP} – is that the stratified average overpayments be normally



                                              8
        Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 9 of 11




distributed, and (2) unrefuted statistical testing performed by Plaintiff’s expert

established the stratified average overpayments were not normally distributed in

SafeGuard’s sample. See R. 00084, 00087. In short, Plaintiff’s expert explained in

unrefuted evidence that, in the absence of a “normal distribution” of the stratified average

overpayments, the lower confidence limit does not provide an overpayment estimate with

a ninety percent (90%) probability of being less than the total overpayment from the

frame. See R. 00087.

        As such, Dr. Hammad presented uncontroverted expert statistical evidence that

SafeGuard used the incorrect confidence interval formula for the non-normally

distributed sample it selected, and as such there was no proper basis on which to conclude

or assert that the extrapolated overpayment demand had a 90% chance of being smaller

than the actual overpayment, as required by applicable rules and regulations. The

Magistrate erred in concluding that use of the wrong formula did not require reversal

here.

        C.    The Magistrate erred in finding that the MAC reasonably concluded
              Dr. Hammad did not establish that the extrapolation was invalid
              because the distribution of average overpayments was not normally
              distributed.

        Relatedly, Dr. Hammad presented unrefuted evidence detailing that SafeGuard’s

estimated overpayment extrapolated from a sample with a non-normal distribution of

stratified average overpayments violated the governing laws and principles of statistics,

principally because normal distribution is a “necessary condition” for application of the

confidence interval calculation for extrapolation used by SafeGuard. Accordingly, the



                                              9
      Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 10 of 11




statistical process described by the statutory term “extrapolate” cannot reasonably be

interpreted, as the Council did here, to allow for estimating overpayments to the entire

larger frame, because uncontroverted evidence established that the sample as draw and

conducted – in which stratified average overpayments were not normally distributed – did

not meet the prerequisites for application of SafeGuard’s so-called extrapolation

calculation.

       In sum, beyond violating applicable rules and regulations, SafeGuard’s purported

calculations violate the statutory command to “extrapolate,” because whatever SafeGuard

was doing based on its use of the wrong formula for the non-normally distributed sample

it selected, was not “extrapolation” as that term is used in 42 U.S.C. § 1395ddd(f)(3).

Consequently, extrapolation was not permitted by law under the circumstances of this

case, and the MAC erred in concluding extrapolation was permissible, and the Magistrate

erred in affirming that conclusion.

IV.    CONCLUSION

       For the stated reasons, the Magistrate’s decision affirming the MAC decision

approving SafeGuard’s use of extrapolation in calculating its overpayment assessment

against Dr. Hammad must be reversed.




                                            10
     Case 5:17-cv-00288-RH-GRJ Document 38 Filed 03/26/21 Page 11 of 11




Dated: March 26, 2021                    Respectfully submitted,

                                             /s/
                                         Sean M. Ellsworth, Esq.
                                         Florida Bar No. 39845
                                         Ellsworth Law Firm, P.A.
                                         1000 5th Street, Suite 223
                                         Miami Beach, Florida 33139
                                         (305) 535-2529 (phone)
                                         (305) 535-2881 (fax)
                                         sean@ellslaw.com

                                         Christopher A. Parrella, J.D., CHC, CPC
                                         2333 Brickell Avenue, Suite A-1
                                         Miami, Florida 33129
                                         (admitted pro hac vice)

                                         Attorneys for Plaintiff

                         CERTIFICATE OF COMPLIANCE

      I hereby certify this document complies with the length limitation set forth in
Northern District of Florida Local Rule 7.1(F).

                                            /s/
                                         Sean M. Ellsworth

                            CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2021, a true and correct copy of the foregoing
has been filed with the Court’s CM/ECF filing system which will send notification of
such filing to all counsel of record.

                                            /s/
                                         Sean M. Ellsworth




                                            11
